DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Supplemental Response of 19 May 2022 has been entered. The Response of 8 May 2022 has not been entered per Applicant’s request (see Interview Summary of 24 May 2022).
Claims 1-14 are cuurently pending.

Election/Restrictions
Applicant’s election without traverse of the species of: UTEX 2047 as the strain; glucose and strach hydrolysate as the carbon source; sodium nitrate, yeast extract and peptone as the nitrogen source; potassium hydrogen phosphate as the phosphate source; mixed light as the irradiation source; and intermittant fed-batch as the culture mean in the reply filed on 19 May 2022 is acknowledged.  
Claims 1-14 are considered here.

Claim Objections
Claims are objected to because of the following informalities:  
Claim 1 should be amended as follows: “concentration of glucose, nitrate and phosphate in the sterile fermentation medium is 1-10 g/L, 0.1-1.5 g/L and 10-100 mg/L, respectively”.
The term “respectively” should also be added after the ratio in claim 2 to indicate which values correspond to which components.
In claim 8, it appears the term “includes” should be “is selected from”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “preparing fucoxanthin fermentation broth through culture mean of fed-batch nutrient components”.  It is unclear what the recited “preparing” step entails, as the phrase “through culture mean of fed-batch nutrient components” does not clearly recite a process step(s).  Moreover, the term “preparing” (which normally entails making a medium) appears to be inconsistent with the term “fed batch” (which normally entails supplying a medium to a bioreactor).
The recitation in claim 3 of “added by way of proportionally alone or in combination of at least two of the fed-batch nutrient components in the step B” is non-grammatical and its meaning is unclear.
Claims 4, 8 and 9 recite (referring to claim 1) “the culture mean of fed-batch nutrient components”, which is unclear for the reasons set forth above.
Claim 4 further recites “the carbon source concentration is glucose as a standard”.  The meaning of the above phrase is unclear, as the phrase “glucose as a standard” does not appear to further define/limit the carbon source concentration.
Claim 7 recites the limitation “the ventilation of sterile air” in claim 1.  The term lacks antecedent basis in claim 1, making it unclear how the limitation further limits the claim.
Claim 14 recites “wherein, preparation of the inocula in the step A, placing activated alga Nitzschia laevis in a sterile inocula culture medium, performing heterotrophic culture for 3-8 days to prepare the inocula, making Nitzschia laevis cells in logarithmic growth phase”.  The above appears to be missing a “comprises” or other transitional phrase to indicate how the “placing”, etc. steps relate to the “preparation of the inocula”.  In addition, the “placing” and “making” steps appear to be redundant with those in claim 1.  This rejection could be overcome by amending claim 14 to recite “wherein the heterotrophic culture is performed for 3-8 days in step A”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 (which depends from claim 1) recites that the sterile fermentation medium contains 40-1000 mg/L phosphate, whereas claim 1 recites a narrower concentration of 10-100 mg/L.  Claim 5 thus fails to include all the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657